              Case 2:20-cr-00144-RAJ Document 22 Filed 03/02/21 Page 1 of 2




 1                                                                HON. RICHARD A. JONES
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                     )   No. CR20-144-RAJ
 7                                                 )
                     Plaintiff,                    )
 8                                                 )   ORDER GRANTING UNOPPOSED
                v.                                 )   MOTION TO CONTINUE TRIAL AND
 9                                                 )   PRETRIAL MOTIONS DEADLINE
     SAMI C. HORNER,                               )
10                                                 )
                     Defendant.                    )
11                                                 )
12          THE COURT has considered the unopposed motion to continue the trial date

13   and pretrial motions deadline and finds that:

14          (a) taking into account the exercise of due diligence, a failure to grant a

15   continuance in this case would deny counsel for the defendant the reasonable time

16   necessary for effective preparation due to counsel’s need for more time to review the

17   evidence, consider possible defenses, and gather evidence material to the defense, as set

18   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

19          (b) a failure to grant such a continuance in this proceeding would likely result in

20   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

21          (c) the additional time requested is a reasonable period of delay, as the defendant

22   has requested more time to prepare for trial, to investigate the matter, to gather evidence

23   material to the defense, and to consider possible defenses; and

24          (d) the ends of justice will best be served by a continuance, and the ends of

25   justice outweigh the best interests of the public and the defendant in any speedier trial,

26   as set forth in 18 U.S.C. § 3161(h)(7)(A); and

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                  1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                      Seattle, Washington 98101
       (USA v. Horner / CR20-144-RAJ) - 1                                        (206) 553-1100
              Case 2:20-cr-00144-RAJ Document 22 Filed 03/02/21 Page 2 of 2




 1          (e) the additional time requested between the current trial date of April 5, 2021
 2   and the new trial date is necessary to provide counsel for the defendant the reasonable
 3   time necessary to prepare for trial, considering counsel’s schedule and all of the facts
 4   set forth above.
 5          IT IS THEREFORE ORDERED that Defendant’s unopposed motion (Dkt. # 20)
 6   is GRANTED. The trial date in this matter is continued to August 2, 2021, at 9:00 a.m.
 7          IT IS FURTHER ORDERED that all pretrial deadlines, including motions in
 8   limine, shall be filed no later than June 21, 2021.
 9          IT IS FURTHER ORDERED that the period of delay from the date of this order
10   to the new trial date of August 2, 2021, is excludable time pursuant to 18 U.S.C. §§
11   3161(h)(7)(A) and (h)(7)(B)(iv).
12
13          DATED this 2nd day of March, 2021.
14
15
                                                       A
                                                       The Honorable Richard A. Jones
16
                                                       United States District Judge
17
18
19
20
21
22
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                  1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                      Seattle, Washington 98101
       (USA v. Horner / CR20-144-RAJ) - 2                                        (206) 553-1100
